MEMORANDUM **
California state prisoner Lindsel Ateur Redante appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition for habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Redante contends that the one-year statute of limitations period should be equitably tolled because his counsel misinformed him regarding the timely filing of his state and federal petitions. We review de novo a district court’s decision to dismiss a petition for writ of habeas corpus, including a dismissal on statute of limitations grounds. See Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999). Appellate review of whether the limitations period for a habeas corpus petition was equitably tolled is de novo in cases where the facts are undisputed. Id.
To obtain equitable tolling, Redante must show that extraordinary circumstances beyond his control made it impossible for him to file his habeas petition on time. See Calderon v. United States Dist. Court for Cent. Dist. of Cal. (Beeler), 128 F.3d 1283, 1288 (9th Cir.1997), overruled on other grounds by Calderon v. United States Dist. Court for Cent. Dist. of Cal. (Kelly), 163 F.3d 530, 540 (9th Cir.1998) (en banc). We conclude that Redante is not entitled to equitable tolling because he has no right to counsel on a habeas petition, and the misinformation provided by his counsel did not make it impossible for Redante to exercise his constitutional right to file his federal habeas petition. See Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir.2001)(concluding that “the miscalculation of the limitations period by [defendant’s] counsel and his negligence in general do not constitute extraordinary circumstances sufficient to warrant equitable tolling.”).
Accordingly, we affirm the district court’s dismissal of Redante’s petition as untimely.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.